Citation Nr: 1022698	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to July 
1996.  He had service in Southwest Asia from May 15, 1991, 
through August 11, 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue on the title page of this decision has been 
characterized to reflect the reasonable expectations of the 
Veteran as to the matter on appeal.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding claimant seeking service 
connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts, which 
include claimant's description of history and symptoms, and 
VA should construe claim for service connection based on 
reasonable expectations of non-expert claimant).   

The Veteran provided testimony at a February 2008 Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in 
September 2008.
     

FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran has PTSD that is related to a corroborated in-service 
stressor.

2.  The competent medical evidence demonstrates that the 
Veteran has recurrent major depression secondary to service-
related PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD with secondary 
recurrent major depression have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the matter on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.


Merits of the Claim

The Veteran contends that he has PTSD as a consequence of 
stressful war-related events encountered during his tour of 
duty in Southwest Asia from May 1991 to August 1991.  The 
Board finds that the evidence is at least in equipoise as to 
all elements required to substantiate a claim for service 
connection for PTSD, and additionally that the evidence is at 
least in equipoise as to whether the Veteran has a major 
depressive disorder secondary to service-related PTSD.  As a 
result, entitlement to service connection for PTSD with 
secondary recurrent major depressive disorder is warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record. However, a Veteran need 
not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the stressor upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

By history provided for the Veteran's March 1996 Medical 
Evaluation Board examination, he indicated that he had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  

Psychiatric clinical evaluation at the March 1996 Medical 
Evaluation Board examination was abnormal.  The diagnosis was 
stress-related anxiety.  

In July 1996 the Veteran was medically discharged from active 
service due to left foot disability. 

The Veteran has submitted into evidence a September 1991 
memorandum from Headquarters, Combined Task Force Provide 
Comfort, Incirlik Air Base, Turkey, which indicates that 
personnel deployed in support of Operation Provide Comfort 
were to received numerous entitlements, decorations, and 
benefits, among which were imminent danger pay, combat zone 
tax benefits, the Southwest Asia Service Medal, and the 
Shoulder Sleeve Insignia-Former Wartime Service (SSI-FWTS).

Service personnel records confirm that the Veteran had 
Southwest Asia service and received the National Defense 
Service Medal, the Southwest Asia Service Medal, and imminent 
danger pay for the period form May 1991 to August 1991.  
During this period he was a track vehicle repairman with the 
512th Maintenance Company.

At a VA examination in May 2005, the Veteran provided a 
history of having been a track vehicle repairman during 
active service.  Regarding his experience in Southwest Asia, 
he recounted as follows:  He took water and food to Kurds 
while in Iraq.  He was upset because the Kurds were treated 
so poorly.  Children would run up to the vehicles and he 
witnessed one child being thrown off a vehicle going 20 miles 
per hour.  On one occasion in the middle of a firefight in 
Turkey he was exposed to "blood and guts."  (Quotes in 
original examination report.)  He was continuously exposed to 
dangerous situations during his deployment.  During his 
period of duty in Iraq it bothered him that they (presumably 
his unit of assignment) had mountains of food.  It bothered 
him to see handicapped children that were injured in the war.  

The May 2005 VA examiner diagnosed the Veteran as having 
PTSD, and a major depressive disorder separate from PTSD.  
The examiner was not clear as to the stressor upon which the 
diagnosis of PTSD was based.  The examiner did not have 
access to the claims file or the Veteran's medical records.

Numerous records of VA treatment reflect diagnoses of PTSD 
and depression.

In a letter dated in October 2008, Harold E. Burch, Brigadier 
General, US Army (Ret), wrote that he had been contacted by 
the Veteran by telephone, who asked whether he might provide 
a statement outlining a tactical skirmish that occurred in 
Silopi, Turkey, during Operation Provide Comfort.  General 
Burch described having been sent to Turkey to serve as a 
logistic coordinator for the distribution point set of in 
Silopi.  General Burch recounted as follows:  The Silopi 
distribution point was established to redistribute supplies 
funneled from points around the world in support of the Kurds 
in Northern Iraq.  He was the senior officer in the area and 
therefore was in charge of the base camp.  On one of his 
visits with the local Turkish military he received 
intelligence that the PKK (a political band of Kurds) would 
attempt a border crossing from Northern Iraq that night.  
This would have been some time in May or early June 1991; a 
skirmish did occur and shots were fired.  However, at no time 
were shots fired into the camp and no shots were fired from 
within the camp to the outside of the camp perimeter.  The 
following day, he again made a visit to the local military 
commander who confirmed that his unit had a clash with the 
PKK.  This was the only incident of this type that occurred 
during his tenure as the commander of Silopi.  He added, 
however, that he could not confirm that the Veteran was 
actually in Silopi at the time or that he was in fact a part 
of any unit sent to Turkey in support of Operation provide 
Comfort, and that he did not personally know any of the 
enlisted personnel in the camp.

In November 2008, the Joint Services Records Research Center 
(JSRRC) wrote to the RO in response to the RO's request for 
verification of the Veteran's claimed stressors.  The JSSRC 
confirmed that during calendar year 1991 the 512th 
Maintenance Company participated in Operation Provide Comfort 
and assisted the Kurdish population residing in the northern 
portion of Iraq, during the operation period from April 1 to 
July 24, 1991.  The JSSRC further noted that the 51st 
Maintenance Battalion established support elements in Turkey 
to oversee the commercially contracted supply trucks bringing 
supplies from Turkey into northern Iraq, and provided 
additional support for small arms weapons and mechanical 
support for wheeled vehicles, though it had not at that time 
found documentation of hostile activity during the period the 
Veteran was in the area.

However, in March 2009, the JSRRC again wrote to the RO in 
response to the RO's request for stressor verification.  The 
JSRRC wrote in pertinent part as follows:

We have researched the publication Humanitarian 
Intervention submitted by the Center of Military 
History located at Fort Leslie J. McNair in 
Washington, D.C.  The publication outlines the 
actions of U.S. and coalition forces during 
Operation Provide Comfort, which took place in 
Northern Iraq and Southern Turkey during 1991.  
The publication also verifies that U.S. and 
coalition forces maintained an operation base in 
Silopi, Turkey, from March to October 1991.  The 
publication does not reference attacks against the 
512th Maintenance Company or U.S. forces, however 
it does indicate that militant guerillas from the 
Kurdistan Workers Party (PKK) threatened coalition 
forces near Silopi in June of 1991.  On July 22, 
August 13, 17, 19, and 20, 1991, PKK forces 
ambushed Turkish soldiers near Silopi.

Taken together, the Veteran's service personnel records, the 
letter from Brigadier General Harold E. Burch indicating that 
the PKK engaged United States troops in a skirmish and shots 
were fired in May or early June 1991, the confirmation from 
the JSSRC that the Veteran was with his unit at a time when 
and in an area where the PKK engaged allies of the United 
States in combat, and the Veteran's duties as a vehicle 
repair person in an area documented to have required such 
support in the field, as well as the Veteran's having 
rendered service of a nature and in an area warranting 
imminent danger pay, are sufficient to corroborate the 
Veteran's accounts of having been in an area subject to and 
having witnessed combat activity.  To this degree, his 
claimed stressors are reasonably corroborated so as to meet 
the criteria set forth at 38 C.F.R. § 3.304(f) for 
corroboration of an in-service stressor.  Although there is 
no evidence affirmatively demonstrating that the Veteran was 
present during his reported stressor events, the Board notes 
that a Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  Events of a nature 
described by the Veteran and corroborated by General Burch, 
involving military combat with the PKK, are documented in the 
area where the Veteran was stationed and in connection with 
his unit's mission.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

At a VA examination in April 2009, the examiner reviewed the 
claims file, took a detailed history, and conducted an 
extensive psychiatric examination of the Veteran.  The 
examiner's diagnoses were PTSD, with delayed onset, chronic; 
major depressive disorder, recurrent; mild; and alcohol 
dependence, in sustained full remission.  The examiner opined 
that the Veteran had persistent symptoms that were related to 
his combat experiences.  He noted the Veteran to be 
hypervigilant, anxious, and irritable, and that the Veteran 
continued to avoid stimuli that may trigger vivid images or 
feelings associated with his traumatic combat experiences.  
He elaborated that these symptoms were present nearly every 
day and had significantly impaired his social and 
occupational functioning.  He further found that the Veteran 
had symptoms that were consistent with major depressive 
disorder, which he opined was secondary to PTSD.  

The extensive and carefully reasoned April 2009 VA examiner's 
opinion was that the Veteran has PTSD related to now-
corroborated in-service stressors, as well as a major 
depressive disorder secondary to his PTSD.  This was a 
carefully prepared and reasoned medical opinion by a VA 
clinician addressing his area of medical expertise, and is 
therefore afforded significant probative weight.  

Additionally supporting the Veteran's claim are diagnoses of 
PTSD and depression from a May 2005 VA examiner; numerous 
diagnoses of PTSD and depression from treating clinicians; 
and the fact that three months prior to discharge from 
service, in March 1996, during a Medical Evaluation Board 
proceeding, the Veteran was diagnosed as being 
psychiatrically abnormal due to stress-related anxiety.    

In light of the foregoing, and affording all reasonable doubt 
in favor of the Veteran, the Board finds that the evidence is 
at least in equipoise as to all elements required to 
substantiate a claim for service connection for PTSD, and 
additionally that the evidence is at least in equipoise as to 
whether the Veteran has a major depressive disorder secondary 
to service-related PTSD.  Accordingly, entitlement to service 
connection for PTSD with secondary recurrent major depressive 
disorder is warranted.



ORDER

Entitlement to service connection for PTSD with secondary 
recurrent major depressive disorder is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


